Citation Nr: 0920788	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  05-38 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to 
February 1978 and from January 1981 to July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Louis, Missouri.  The issue before the 
Board today was remanded in June 2008 for further evidentiary 
and procedural development.  


FINDINGS OF FACT

1.  A March 2009 rating decision granted service connection 
for major depression.

2.  There remain no allegations of errors of fact or law for 
appellate consideration with respect to the issue of 
entitlement to service connection for an acquired psychiatric 
disorder.


CONCLUSION OF LAW

The appeal as to the issue of entitlement to service 
connection for an acquired psychiatric disorder is moot.  38 
U.S.C.A. §§ 7104, 7105(d)(5) (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  In the present case, the Board 
remanded the issue of entitlement to service connection for 
an acquired psychiatric disorder in June 2008 for further 
evidentiary and procedural development.  In March 2009, the 
agency of original jurisdiction issued a rating decision 
awarding service connection for major depression.  This 
represents a full grant of the benefit sought on appeal.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to this issue.  
Accordingly, the Board does not have jurisdiction to review 
such claim and it is dismissed.

	(CONTINUED ON NEXT PAGE)

ORDER

The appeal is dismissed.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


